Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark


This Office action has been issued in response to amendment filed on 09/03/2021. 


Allowance

Claims (1, 3-8) and (9, 11-16) are allowable.
Claims 2 and 10 are cancelled.


Reason for Allowance


The cited arts of record Walker et al. US Patent Application Publication US 20160328746 Al (hereinafter Walker) in view of Park, US Patent Application Publication US 20150356259 A1 (hereinafter Park) and further in view of Davidson et al. US Patent Application Publication US 20180091546 A1 (hereinafter Davidson) and further in view of Spyropoulos. US Patent Application Publication US 20160147718 A1 (hereinafter Spyropoulos) teach updating a webpage in a shopping mall mode.
Claims (1, 3-8) and (9, 11-16) are allowable. Independent claims 1 and 9 are allowable because the cited arts of record do not teach a display device with an option of selecting a shopping mall mode, opening a web application and requesting an uniform resource locator (URL) via a 
Walker et al. US Patent Application Publication US 20160328746 Al (hereinafter Walker) in view of Park, US Patent Application Publication US 20150356259 A1 (hereinafter Park) and further in view of Davidson et al. US Patent Application Publication US 20180091546 A1 (hereinafter Davidson) and further in view of Spyropoulos. US Patent Application Publication US 20160147718 A1 (hereinafter Spyropoulos) do not explicitly disclose, teach, or suggest the claimed limitations of a method of:

controlling, by a controller of a display device, the display device to enter into a mode selection interface;
in response to a selection operation for selecting a shopping mall mode in the mode selection interface, starting, by the display device, the shopping mall mode;
opening a web application on the display device, the web application comprising a browser, receiving a request of a first uniform resource locator (URL) associated with a first presentation file through the browser, reading the first presentation file from a local storage of the display device through the browser according to the first URL decoding the first presentation file through the browser;

m response to the first presentation file being updated to a second presentation file, generating, by an update system process on the display device, an update tag according to the second presentation file;
obtaining, by the web application on the display device, the update tag in response to receiving the update message;

(in combination with all other features in the claim).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/HASSAN MRABI/Examiner, Art Unit 2144